Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/27/2021 has been entered.
Response to Amendment
This office action is in response to the amendment filed on 12/27/2021. Currently claims 1-30, 32-35, 37-38, 42-44 and 46-49 are pending.

Response to Arguments
Applicant’s arguments, see pg. 11 of applicant’s arguments, filed 12/27/2021, with respect to the previous rejection of claims 42-46 under 35 USC 112(b) have been fully considered and are persuasive.  The previous rejection of claims 42-46 under 35 USC 112(b) has been withdrawn. 


In an attempt, to overcome to previous prior art rejection, applicant has amended to independent claims 1 and 19 with the additional limitation: “wherein the stimulation parameter includes a stimulation charge, a frequency of pulses within a stimulation train, or a breath rate”. Applicant argues that the limitation from claims 1 and 19 of: “determining a stimulation parameter based on the condition of the brain, wherein the stimulation parameter includes a stimulation charge, a frequency of pulses within a stimulation train, or a breath rate” is not taught.
Applicant argues that the prior art fails to disclose specifically the “determining a stimulation parameter based on a condition of the brain” part of the limitation. Applicant also argues that Yun’s selection of energy discussed in para 36 doesn’t recite this limitation. 
As applicant argues:
“None of the cited passages of Yun discloses determining a respiratory parameter based on a condition of the brain, as claimed. To further clarify the distinction between the claimed methods and the embodiments of Yun, Applicant has amended claim 1 to recite, “wherein the stimulation parameter includes a stimulation charge, a frequency of pulses within a stimulation train, or a breath rate. During the Interview, Examiner Lukjan further argued that paragraph [0036] of Yun disclosed determining a stimulation parameter based on the condition of the brain. However, paragraph [0036] states that, “energy applied by the device 130 may be adjusted by selection of the amplitude, frequency, pulse width, and duration of the series of pulses or stimulus waveform applied by the device” (emphasis added). Selecting an amplitude or frequency is different than “determining a stimulation parameter based on the condition of the brain,” as claimed. Therefore, Yun does not disclose the limitations of amended claim 1. None of the other cited references cures the deficiencies of Yun.” [see pg. 12 of applicant’s arguments]
In response, this argument is not persuasive. Applicant’s arguments are not commensurate with the scope of the claims. “Based on” is a broad term and there is no special definition in applicant’s specification for this term. Treating someone by applying/ not apply stimulation based on whether the brain is determined to be in a specific state or meets a certain condition, falls within the scope of “based on” and any form of selection/ modification of stimulation to treat this condition recites determining a stimulation parameter based on the brain. Therefore, simply applying stimulation and selecting any type of stimulation charge, frequency of pulses or breath rate simply on the knowledge that the brain is in a specific condition (or meets a set condition) recites this limitation. In the case of the current and prior art rejection. Yun is directed to apply stimulation to a nerve. However, Yun applies this stimulation when needed specifically on the condition that the user’s brain is determined to be in a state of unconsciousness. What applicant appears to be arguing is that “based on” is some type of feedback between the brain and the parameters. Where parameters for stimulation are dependent on this feedback, which is discussed in the disclosure. For example, applicant’s disclosure (received on 06/29/2018) in para 128 recites:
Feedback from nerve activity may be used to determine the stimulation parameters required to sustain proper ventilation and whether adjustments to the stimulation parameters are needed.”
However, this is a further limitation than what is currently claimed. Furthermore, Yun when discussing the stimulator explicitly recites that the stimulation parameter includes a frequency, pulse width, and duration of the series of pulses [see para 36… “The energy applied by the device 130 may be adjusted by selection of the amplitude, frequency, pulse width, and duration of the series of pulses or stimulus waveform applied by the device 130”] which recites at the very least a frequency of pulses within a stimulation train therefore reciting the added language of “wherein the stimulation parameter includes a stimulation charge, a frequency of pulses within a stimulation train, or a breath rate” for the limitation. Thus, these arguments are not persuasive.

Applicant’s arguments, see pg. 13, filed 12/27/2021, with respect to the rejection(s) of claim(s) 26-30, 32-35, 37-38 and 42-46 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in further view of the additional references of Westlund et al (US 9199075), Boveja et al (US 6615085) hereafter known as Boveja and Scheiner et al (US 20110224750).
While, there is a new ground of rejection with newly added additional prior art, a few comments should be stated about the amendments to independent claims 42 and 46 and their dependent claims to keep the prosecution record clear.


In an attempt, to overcome to previous prior art rejection to claim 42 and its dependent claims, applicant has amended claim 42 by including the limitation “wherein the test result is obtained by testing heart blood flow, testing peripheral blood flow, testing blood pressure, imaging, or assessing inflammation or pain-related molecules in blood of the subject”. This is a limitation previous recited by claim 45 (now cancelled) which is dependent on claim 42. Applicant argues that this limitation is not taught by the prior art rejection because Yun (the primary reference of the prior art rejection): 
“Yun merely defines the word “symptom,” stating, “A ‘symptom’ is any physical sign that can be observed or measured objectively (e.g., vital sign such as pulse or blood pressure, lab or test result, bruising, rash, swelling, etc.). This definition is not a disclosure of quantifying vagus nerve activity, as claimed” [see pg. 14 of applicant’s arguments]. 
In the previous interview on 12/27/2021, examiner argued that the proposed amendment would not overcome the prior art rejection. However, after further review of the claim, Yun’s specification and the newly presented argument in applicant’s response, this amendment is deemed to overcome the prior art rejection. Examiner agrees with applicant that this definition is not a disclosure of quantifying vagus nerve activity. Thus, for this reason claim 42 as amended overcomes the previous 103 prior art rejection.

Regarding claims 46:




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-4, 7-10, 13, 18-19, 21-23, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yun et al (US 20090024176) hereafter known as Yun in view Terry et al (US 5335657) hereafter known as Terry.

Independent claims:
Claim 1
Yun discloses:
 A method for treating a subject [see abstract…. “Methods and devices for producing respiratory sinus arrhythmia in a subject are provided”], comprising:
determining a stimulation parameter based on the condition of the brain [para 18… “Both the diaphragmatic stimulation and the cardiac pacing can be programmed using a "respiratory parameter".  By "respiratory parameter" is meant a parameter that reflects respiratory function, which can be used to modify the cardiac pacing rate in order to recreate respiratory sinus arrhythmia.  The "respiratory parameter" can be derived from data that is sensed, or it can be a respiratory rate chosen in order to implement therapy.” And see para 33… “In some embodiments diaphragm stimulation is accomplished primarily at night, or while the subject is sleeping.” Based on these sections, Yun describes determining a stimulation parameter from respiratory parameters and whether the person is sleeping or not. Consciousness/ unconsciousness is a condition of a brain. Thus, the stimulation parameter is based on the condition of the brain.], 
wherein the stimulation parameter includes a stimulation charge, a frequency of pulses within a stimulation train, or a breath rate [see para 36… “The energy applied by the device 130 may be adjusted by selection of the amplitude, frequency, pulse width, and duration of the series of pulses or stimulus waveform applied by the device 130”, which recites at the very least a frequency of pulses within a stimulation train].;
In addition to direct stimulation of the diaphragm, the electrical stimulation of the diaphragm can occur by stimulating the phrenic nerve to control breathing.” And see para 34… “an alternative to direct pacing of the heart is to stimulate the vagus nerve (or only the cardiac branch of the vagus nerve) or the sympathetic nerve system to control the beat rate of the subject's heart.” Either or both the vagus nerve and phrenic nerves are stimulated. Also, the diaphragm is a respiratory muscle. ]
However, while Yun discloses providing stimulation to a user based on whether the user is in a state of unconsciousness (i.e. a condition of the brain). Yun is silent as to determining if a user’s brain is in a conscious or unconscious state. Thus, Yun fails to positively recite a step of “determining a condition of the brain in the subject” as claimed.
Terry discloses including an electroencephalogram (EEG) device and measuring EEG signals from the brain to determine if a user is asleep or not and further what state of sleep a user is in [see Col. 1 lines 19-35… “Sleep is not a uniform state, but rather involves several stages characterized by changes in the individual's EEG.  Stage 1 sleep is drowsiness, in which the EEG displays a lower voltage, more mixed frequencies and deterioration of alpha rhythm relative to the EEG when the individual is awake, even when in a relaxed state.  In stage 2, background activity similar to that of stage 1 is experienced, with bursts of slightly higher frequency "sleep spindles" and sporadic higher amplitude slow wave complexes.  The third and fourth stages of sleep display increasing high amplitude slow wave activity.  A separate sleep stage is one in which the individual undergoes rapid eye movements (REM) with lower voltage, higher frequency EEG and other characteristics similar to those which occur when the individual is awake, whereas the other four sleep stages are categorized as non-REM (NREM) sleep.”] in the analogous art of nerve stimulation [see abstract… “selectively applying a predetermined electrical signal to the patient's vagus nerve for stimulation”]
Since Yun discloses using the known condition of a user’s brain in the form of the user’s is consciousness, but is silent as to how this condition is determined, and Terry discloses that measuring and analyzing EEG signals provides information on this condition (whether a user is conscious or unconscious), it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Yun by including an EEG device and a step using the EEG device to determine whether a user is conscious or not (ie determining a condition of the brain) as this is a known way within the field of nerve stimulation to determine consciousness.

Claim 19:
Yun discloses:
A system [see Fig. 1], comprising:
a processor [see Fig. 2 element 140 and para 59… “the programmer 140 by way of a data bus.  The ROM memory provides program instructions to the programmable diaphragm stimulating and sensing device 130”. The programmer is at least a processor.] which is configured to:
Both the diaphragmatic stimulation and the cardiac pacing can be programmed using a "respiratory parameter".  By "respiratory parameter" is meant a parameter that reflects respiratory function, which can be used to modify the cardiac pacing rate in order to recreate respiratory sinus arrhythmia.  The "respiratory parameter" can be derived from data that is sensed, or it can be a respiratory rate chosen in order to implement therapy.” And see para 33… “In some embodiments diaphragm stimulation is accomplished primarily at night, or while the subject is sleeping.” Based on these sections, Yun describes determining a stimulation parameter from respiratory parameters and whether the person is sleeping or not. Consciousness/ unconsciousness is a condition of a brain. Thus, the stimulation parameter is based on the condition of the brain.],
wherein the stimulation parameter includes a stimulation charge, a frequency of pulses within a stimulation train, or a breath rate [see para 36… “The energy applied by the device 130 may be adjusted by selection of the amplitude, frequency, pulse width, and duration of the series of pulses or stimulus waveform applied by the device 130”, which recites at the very least a frequency of pulses within a stimulation train]; and
a stimulator configured to stimulate a nerve based on the stimulation parameter, wherein stimulation of the nerve assists or causes contraction of a respiratory muscle in the subject [see Fig. 2 element 130… and para 22 “A subject 105 is implanted with a programmable stimulation and sensing device 130 that is coupled to one or more electrodes 125 in contact with the diaphragm 120.  The one or more electrodes 125 may include both sensing and stimulation electrodes.” and see para 34… “In some embodiments, an alternative to direct pacing of the heart is to stimulate the vagus nerve (or only the cardiac branch of the vagus nerve) or the sympathetic nerve system to control the beat rate of the subject's heart.” The diaphragm is respiratory muscle.] 
However, while Yun discloses a processor providing stimulation based on the condition of a user being in a conscious or unconscious state. Yun is silent as to how the processor determines if the user is conscious or unconscious. Thus, Yun fails to positively recite a processor determining a “condition of the brain in a subject” as claimed
Terry discloses including an electroencephalogram (EEG) device and measuring EEG signals from the brain to determine if a user is asleep or not and further what state of sleep a user is in [see Col. 1 lines 19-35… “Sleep is not a uniform state, but rather involves several stages characterized by changes in the individual's EEG.  Stage 1 sleep is drowsiness, in which the EEG displays a lower voltage, more mixed frequencies and deterioration of alpha rhythm relative to the EEG when the individual is awake, even when in a relaxed state.  In stage 2, background activity similar to that of stage 1 is experienced, with bursts of slightly higher frequency "sleep spindles" and sporadic higher amplitude slow wave complexes.  The third and fourth stages of sleep display increasing high amplitude slow wave activity.  A separate sleep stage is one in which the individual undergoes rapid eye movements (REM) with lower voltage, higher frequency EEG and other characteristics similar to those which occur when the individual is awake, whereas the other four sleep stages are categorized as non-REM (NREM) sleep.”] in the analogous art of nerve stimulation [see abstract… selectively applying a predetermined electrical signal to the patient's vagus nerve for stimulation”]
Since Yun discloses using the known state of a user’s brain in the form of whether the user is conscious or not, but is silent as to how this condition is determined, and Terry discloses that measuring and analyzing EEG signals provides information on this condition (whether a user is conscious or unconscious), it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Yun by including an EEG device and have the processor use the EEG device to determine whether a user is conscious or not (ie determining a condition of the brain) as this is a known way within the field of nerve stimulation to determine consciousness.




Dependent claims:
Regarding Claims 2-4, as stated in the rejection to claim 1 above both the vagus and phrenic nerves are stimulated. The first nerve is a phrenic nerve. Additionally, para 34 of Yun [see “an alternative to direct pacing of the heart is to stimulate the vagus nerve (or only the cardiac branch of the vagus nerve) or the sympathetic nerve system to control the beat rate of the subject's heart.”] discloses stimulating the vagus nerve as a second nerve stimulated. The vagus nerve provides signaling between the brain and the lungs. Additionally, para 70 of Yun [see “Diseases or symptoms that can be treated with the subject methods include but are not limited to: infectious and parasitic diseases, inflammatory diseases, lymphoproliferative diseases, neoplasms, endocrine, nutritional, and metabolic diseases or abnormal metabolic states, immunity disorders including autoimmune disorders, diseases of the blood and blood-forming organs, mental or behavioral disorders, neurological disorders, diseases of the brain”] makes it clear that stimulation of this vagus nerve includes treating brain diseases (ie reducing level of a causing factor of a brain injury).

Regarding Claim 7, paragraph 22 of Yun [see para 22.. “A subject 105 is implanted with a programmable stimulation and sensing device 130 that is coupled to one or more electrodes 125 in contact with the diaphragm 120”] discloses an implanted stimulator for both the first and second nerve to be an implantable nerve stimulator.

Regarding claims 8-9:
Yun in view of Terry discloses the invention substantially as claimed including all the limitations of claims 1-2 which includes stimulation of a first nerve and a second nerve. Additionally, Yun in view of Terry discloses stimulation of a second nerve (see rejection to claim 1 which discusses stimulating either or both the phrenic and vagus nerves with the phrenic nerve being a first nerve and the vagus nerve being the second nerve). 
However, Yun in view of Terry fails to disclose stimulating a third nerve and the second and third nerves being the left and right vagus nerves respectively.
It would have been obvious to one having ordinary skill at the time the invention was filed to modify Yun in view of Terry by stimulating a third nerve since this is a In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)]
	It would have been obvious to one having ordinary skill in art at the time the invention was filed to further modify Yun in view of Terry to stimulate the left and right vagus nerves, since there are a limited number of major targets of the vagus nerve (the left and right partitions of the vagus nerve) and the right and left vagus nerves are those limited major targets.


Regarding Claim 10, the abstract of Yun discloses [see … “Aspects of the invention include electrically stimulating or sensing motion of the diaphragm, and electrically stimulating the heart in a subject in a manner effective to produce respiratory sinus arrhythmia.”] the stimulating energy that is used to stimulate the nerves (including the second nerve) is electrical energy.


Regarding claim 13, see rejection to claim 1 above which cites para 21 of Yun [ “In addition to direct stimulation of the diaphragm, the electrical stimulation of the diaphragm can occur by stimulating the phrenic nerve to control breathing.”] which discloses stimulating the diaphragm and the phrenic nerve.


The actual nerves and/or area(s) of the nerves that can be electrically stimulated or inhibited will vary in accordance with the disease or symptom being treated, and includes pre- and post ganglionic nerve fibers, as well as ganglionic structures, efferent and afferent nerve fibers, synapses, nerve plexi, etc., and combinations thereof in certain embodiments.”] discloses that the device also includes inhibiting nerves (including the second nerve). Thus, an aberrant signal by a second nerve is interpreted as being recited by Yun.

Regarding Claim 21:
Yun in view of Terry discloses the invention substantially as claimed including all the limitations of claims 19. Additionally Yun in view of Terry discloses a processor [see Fig. 2 element 140… “programmer” of Yun] which inherently has some form of interface that allows for control of the stimulator.
However, Yun in view of Terry is silent to the exact details of the interface of the processor and therefore fails to disclose “one or more switches being configured to regulate stimulation output to the stimulator’”
At the time the invention was filed, it would have been an obvious matter of design choice to a person of ordinary skill to place switches that control the stimulator connected to the processor because applicant has not disclosed that a switch provides an advantage, is used for a purpose, or solves a stated problem beyond that of control of the stimulator. One of ordinary skill furthermore would have expected Yun in view of Terry’s interface that controls the stimulator or the claimed switches configured to 


Regarding Claims 22-23, para 23 of Yun [see “An optional sensor 115 may also be coupled to the subject 105 and to the programmer for collecting respiratory and/or blood gas composition data (e.g., pulse oximetry or exhaled gas composition).”] and Fig. 1 element 115 of Yun disclose a respiratory sensor which is configured to detect a respiratory event. Additionally as shown by the connecting arrows in figure 1 of Yun the sensor (element 115)  is in communication with the stimulator (element 130) via the programmer (element 140).

Regarding Claim 25, para 34 of Yun [see “an alternative to direct pacing of the heart is to stimulate the vagus nerve (or only the cardiac branch of the vagus nerve) or the sympathetic nerve system to control the beat rate of the subject's heart.”] discloses stimulating the vagus nerve and claim 6 of Yun [see “said electrically stimulating diaphragm tissue occurs by stimulating the phrenic nerve.”] discloses stimulating the phrenic nerve. Stimulating these nerves affects signaling of these nerves.


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yun in view of Terry as applied to claim 1 above, and further in view of Simon et al (US 20150142082) hereafter known as Simon.

However, Yun in view of Terry uses respiratory parameters as the test result (as mentioned in rejection to claim 1 above which is a type of feedback) and never discloses any form of imaging and thus fails to disclose “the test result is from imaging the brain”.
Simon discloses that the use of fMRI (functional magnetic resonance imaging) of a brain is a known way to provide feedback on activity in the brain  [see para 152… “The fMRI images have been used by themselves (i.e., without an EEG signal) to generate a signal that the subject uses for neurofeedback, with the objective of having the subject learn to modulate the activity of particular visualizable structures or circuits within the brain”.] in the analogous art of vagus nerve stimulation [see para 2… “At least some of the objectives of the invention are met by adapting vagus nerve stimulation (VNS) devices and methods for use with biofeedback.”]
Since fMRI imaging of the brain and respiratory parameters both individually provide feedback on the activity of the brain on the activity of the vagus nerve, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Yun in view of Terry to include the use of fMRI imaging of the brain similarly to that disclosed by Simon as the use of both imaging and respiratory parameters would produce better, if not the same accuracy in feedback.



s 5-6 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yun in view of Terry as applied to claims 1 and 19 respectively above, and further in view of Penner et al (US 20100094376) hereafter known as Penner.

Regarding Claims 5-6:
Yun in view of Terry discloses the invention substantially as claimed including all the limitations of claim 1. Additionally, Yun discloses stimulating the vagus nerve [see para 34… “an alternative to direct pacing of the heart is to stimulate the vagus nerve (or only the cardiac branch of the vagus nerve) or the sympathetic nerve system to control the beat rate of the subject's heart.”]
However, Yun in view of Terry uses an implanted stimulator to stimulate the vagus nerve. Therefore, Yun fails to disclose an external nerve stimulator that is positioned on a skin area adjacent to a vagus nerve as recited in claims 5-6.
Penner discloses stimulating the vagus nerve externally on a skin area at a position near the diaphragm [see Fig. 23 element 260 and para 40… “The electrical stimulation signal generated by the pacing system is effective for performing direct stimulation of the diaphragm, phrenic nerve stimulation, vagus nerve stimulation, or a combination thereof” and para 152… “as further described herein, such as with reference to FIG. 23, one or more reference electrodes may be implanted within the patient's airway, or within or on any other portions of the patient's body (e.g., within the patient's GI tract, subcutaneously, or externally placed electrodes attached to the patient's skin).”] to provide a less invasive and therefore safer way to stimulate nerves [see para 6… “Accordingly, there exists a need for a less invasive, safer, and simpler system and technique to provide reliable diaphragmatic pacing and phrenic nerve stimulation.  It thus would be desirable to provide alternative systems, devices, and methods for positioning and fixing diaphragm stimulation electrodes proximate to desired stimulation sites”].
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Yun in view of Terry by replacing the implantable stimulator with an external nerve stimulator positioned on the skin near the diaphragm to stimulate the vagus nerve similar to that disclosed by Penner since this will allow for less invasive nerve stimulation which reduces the risk of treatment.

Regarding Claim 20:
Yun in view of Terry discloses the invention substantially as claimed including all the limitations of claim 19. 
However, Yun in view of Terry makes no mention of a mechanical ventilators or ventilating as recited by claim 20 as claimed. 
Penner discloses that ventilation is known to be used in combination with nerve stimulation to help stimulate respiratory muscles thereby improving respiration in the analogous art of respiratory therapy using stimulation of nerves [see para 43... “The devices and methods described herein may also be used to provide ventilation assistance therapy by delivering diaphragm stimulation signals alone, or in combination with other ventilation assistance therapies, such as mechanical ventilation.’’ And abstract... “Medical devices, systems, and methods are provided for providing respiratory therapy by electrically stimulating the phrenic nerves and/or the thoracic diaphragm.’’] 
Since ventilation/ the inclusion of a ventilator is known to be used in combination with nerve stimulation to help improve the respiration of a user as taught by Penner, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Yun in view of Terry to include a mechanical ventilator/ ventilation similarly to that disclosed by Penner as this provides a greater range / combination of possible treatments to help improve respiration.




Claims 12, 14 and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yun in view of Terry as applied to claim 1 above, and further in view of Kornet in view of De Taboada.

Yun in view of Terry discloses the invention substantially as claimed including all the limitations of claim 1.
Yun also discloses that people with disordered breathing (a feature addressed by Yun) can contribute to strokes [see para 68… “Furthermore, disordered breathing may contribute to a number of adverse cardiovascular outcomes such as hypertension, stroke”]. Thus, Yun discloses that a user of the device is susceptible to a stroke.
Diseases or symptoms that can be treated with the subject methods include”… “inflammatory diseases”…“neurological disorders, diseases of the brain including seizure disorders, diseases of the nervous system”]
However, Yun in view of Terry uses EEG readings to determine the brain condition with that brain condition including determining consciousness. Thus, Yun in view of Terry fails to disclose “wherein the brain condition is determined based on a level of an inflammation or pain related protein in blood of the subject” as recited by claim 12, “wherein determining the condition of the brain includes comparing the test result to a predetermined value” as recited by claim 14 and “comparing the condition of the brain to a threshold or a range, and wherein determining a stimulation parameter includes determining a stimulation parameter based on the comparison of the condition of the brain to the threshold or the range” as recited by claim 47.
	Kornet discloses a device that modulates vagal nerve signals (ie stimulates the vagus nerve) to reduce inflammation based on comparison to an inflammation threshold in the analogous art of nerve stimulation [see abstract.. “A medical device is configured to perform a method for modulating vagal nerve signals to reduce inflammation” and abstract “The metric is compared to an inflammation detection threshold”].
	De Taboada discloses after a user experiences a stroke, there are secondary destructive mechanisms that result in nerve damage and that this secondary mechanisms include cytokines and inflammation [see para 101… “Primary destructive events include disease processes or physical injury or insult, including stroke” and “Secondary destructive mechanisms include any mechanism that leads to the generation and release of neurotoxic molecules, including apoptosis, depletion of cellular energy stores because of changes in mitochondrial membrane permeability, release or failure in the reuptake of excessive glutamate, reperfusion injury, and activity of cytokines and inflammation.”] in the analogous art of therapeutic treatment of the brain [see abstract… “The therapeutic treatment method includes irradiating at least a portion of a patient's brain with light and applying a non-light energy to the at least a portion of the patient's brain.”]
	Since a patient undergoing a form of respiratory help via stimulating a nerve controlling a respiratory muscle is susceptible to stroke as taught by Yun, and De Taboada discloses that strokes often causes inflammation in the brain with this inflammation leading to additional nerve death, it would have been obvious to one having ordinary skill in the time the invention was filed to modify Yun to not only measure EEG readings but also measure and include a feedback system that modulates the vagus nerve based on inflammation similar to that of Kornet specifically around the brain as this will help to mitigate damage of a user who is susceptible to strokes and the inflammation that occurs with strokes. With respect, to claim 12 the inflammation is compared to a threshold, this is at least a form of a level; with respect to claim 14, measuring the brain inflammation level to a threshold is performing a test and comparing the test result to a predetermined value. Finally, a comparison of the inflammation to a threshold recites claim 47.


Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yun in view of Terry in view of Kornet in view of De Taboada as applied to claims 1 and 14 above, and further in view of Penner.

Regarding Claim 16:
Yun in view of Terry in view of Kornet in view of De Taboada discloses the invention substantially as claimed including all the limitations of claims 1 and 14.
However, Yun in view of Terry in view of Kornet in view of De Taboada makes no mention of a mechanical ventilators or ventilating as recited by claim 16 as claimed. 
Penner discloses that ventilation is known to be used in combination with nerve stimulation to help stimulate respiratory muscles thereby improving respiration in the analogous art of respiratory therapy using stimulation of nerves [see para 43... “The devices and methods described herein may also be used to provide ventilation assistance therapy by delivering diaphragm stimulation signals alone, or in combination with other ventilation assistance therapies, such as mechanical ventilation.’’ And abstract... “Medical devices, systems, and methods are provided for providing respiratory therapy by electrically stimulating the phrenic nerves and/or the thoracic diaphragm.’’] 
Since ventilation/ the inclusion of a ventilator is known to be used in combination with nerve stimulation to help improve the respiration of a user as taught by Penner, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Yun in view of Terry in view of Kornet in view of De Taboada to 

Regarding Claim 17, para 34 of Yun [see “an alternative to direct pacing of the heart is to stimulate the vagus nerve (or only the cardiac branch of the vagus nerve) or the sympathetic nerve system to control the beat rate of the subject's heart.  This causes a short duration change of heart rate, and should be timed for delivery during inspiration or expiration.”] makes it clear that Yun in view of Terry in view of Kornet in view of De Taboada in view of Penner stimulates a vagus nerve (ie a second nerve) during inspiration.

Claims 15 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yun in view of Terry as applied to claims 1 and 19 above, and further in view of Puskas et al (US 20030074039) hereafter known as Puskas.

Regarding Claim 15:
Yun in view of Terry discloses the invention substantially as claimed including all the limitations of claims 1 above. Additionally Yun in view of Terry discloses multiple electrodes [see element 125 and para 22.. “The one or more electrodes 125 may include both sensing and stimulation electrodes.”] and stimulating the phrenic and vagus nerves [see Fig. 2 element 130… and para 22 “A subject 105 is implanted with a programmable stimulation and sensing device 130 that is coupled to one or more electrodes 125 in contact with the diaphragm 120.  The one or more electrodes 125 may include both sensing and stimulation electrodes.” And see para 34… “In some embodiments, an alternative to direct pacing of the heart is to stimulate the vagus nerve (or only the cardiac branch of the vagus nerve) or the sympathetic nerve system to control the beat rate of the subject's heart.”]
	However, Yun in view of Terry discloses using an implanted stimulator with electrodes and thus fails to disclose a catheter with one or more electrodes in a blood vessel positioning proximate to nerves.
Puskas discloses a catheter with multiple electrodes [see abstract “The present invention further provides embodiments of catheter and tube electrode devices that incorporate expanding electrodes intended to contact the interior walls of blood vessels or anatomic structures in which the electrode devices are implanted.” And see para 81 “In the circumferential electrode embodiment shown in FIG. 3C, non-conductive ribs 205 support electrically exposed electrodes 206 circumferentially disposed thereon.”] that are intravenous (ie placed in blood vessels) [see para 71…. “intravenous catheters having a distally disposed electrode means that can be expanded in the internal jugular vein so as to press up against the internal wall of the internal jugular vein and force contact between an electrode and the blood vessel wall.”] that provides a noninvasive stimulation of nerves in the analogous art of nerve stimulation [see abstract… “The present invention also provides cutaneous array electrodes that may be used non-invasively to stimulate the vagus nerve.”]
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Yun in view of Terry by changing the implantable stimulator 

Regarding Claim 24:
Yun in view of Terry in view of Puskas discloses the invention substantially as claimed including all the limitations of claim 19.
Additionally Yun discloses multiple electrodes [see element 125 and para 22.. “The one or more electrodes 125 may include both sensing and stimulation electrodes.”] and stimulating the phrenic and vagus nerves [see Fig. 2 element 130… and para 22 “A subject 105 is implanted with a programmable stimulation and sensing device 130 that is coupled to one or more electrodes 125 in contact with the diaphragm 120.  The one or more electrodes 125 may include both sensing and stimulation electrodes.” And see para 34… “In some embodiments, an alternative to direct pacing of the heart is to stimulate the vagus nerve (or only the cardiac branch of the vagus nerve) or the sympathetic nerve system to control the beat rate of the subject's heart.”]
	However, Yun in view of Terry discloses using an implanted stimulator with electrodes and thus fails to disclose a catheter with one or more electrodes in a blood vessel positioning proximate to nerves.
Puskas discloses a catheter with multiple electrodes [see abstract “The present invention further provides embodiments of catheter and tube electrode devices that incorporate expanding electrodes intended to contact the interior walls of blood vessels or anatomic structures in which the electrode devices are implanted.” And see para 81…“In the circumferential electrode embodiment shown in FIG. 3C, non-conductive ribs 205 support electrically exposed electrodes 206 circumferentially disposed thereon.”] that are intravenous (ie placed in blood vessels) [see para 71…. “intravenous catheters having a distally disposed electrode means that can be expanded in the internal jugular vein so as to press up against the internal wall of the internal jugular vein and force contact between an electrode and the blood vessel wall.”] that provides a noninvasive stimulation of nerves in the analogous art of nerve stimulation [see abstract… “The present invention also provides cutaneous array electrodes that may be used non-invasively to stimulate the vagus nerve.”]
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Yun in view of Terry by changing the implantable stimulator with a catheter stimulator with multiple electrodes and positioned in the blood vessels similarly to that disclosed by Puskas as this configuration / placement of electrodes can replace an invasive treatment with a less invasive treatment to stimulate nerves thereby decreasing the risk of treatment
	Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Yun in view of Terry in view of Puskas to include a second set of electrodes similarly as that claimed since this is a duplication of parts which has been deemed by the courts, absent unexpected results to be an obvious modification [see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)]





Claims 26-30 and 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yun in view of Kornet et al (US 8504161) hereafter known as Kornet in view of De Taboada et al (US 20100105977) hereafter known as De Taboada in view of Westlund et al (US 9199075) hereafter known as Westlund in view of Boveja et al (US 6615085) hereafter known as Boveja.

Independent claims:
Claim 26:
Yun discloses:
A method for treating a subject [see abstract…. “Methods and devices for producing respiratory sinus arrhythmia in a subject are provided”], comprising:
stimulating a first nerve with a first stimulator to assist or cause contraction of a respiratory muscle in the subject [see Fig. 2 element 130 which is a first stimulator device… and para 22… “A subject 105 is implanted with a programmable stimulation and sensing device 130 that is coupled to one or more electrodes 125 in contact with the diaphragm 120.  The one or more electrodes 125 may include both sensing and stimulation electrodes.” And see para 21… “In addition to direct stimulation of the diaphragm, the electrical stimulation of the diaphragm can occur by stimulating the phrenic nerve to control breathing.”] 
an alternative to direct pacing of the heart is to stimulate the vagus nerve (or only the cardiac branch of the vagus nerve) or the sympathetic nerve system to control the beat rate of the subject's heart.”  And para 70… “Diseases or symptoms that can be treated with the subject methods include but are not limited to: infectious and parasitic diseases, inflammatory diseases, lymphoproliferative diseases, neoplasms, endocrine, nutritional, and metabolic diseases or abnormal metabolic states, immunity disorders including autoimmune disorders, diseases of the blood and blood-forming organs, mental or behavioral disorders, neurological disorders, diseases of the brain”].
Yun also discloses that disordered breathing (a feature addressed by Yun) can contribute to strokes [see para 68… “Furthermore, disordered breathing may contribute to a number of adverse cardiovascular outcomes such as hypertension, stroke”]. Thus, Yun discloses that a user of the device is susceptible to a stroke.
However, while Yun discloses stimulating a Vagus nerve (ie the claimed second nerve) to treat inflammation diseases and diseases of the brain, Yun does not explicitly disclose reducing specifically brain inflammation. Thus, Yun fails to disclose “wherein stimulating the second nerve reduces brain inflammation”. Additionally, Yun uses a second stimulator to stimulate the second nerve; thus, Yun fails to disclose stimulating a second nerve with the first stimulator.
	Kornet discloses a device that modulates vagal nerve signals (ie stimulates the vagus nerve) to reduce inflammation in the analogous art of nerve stimulation [see A medical device is configured to perform a method for modulating vagal nerve signals to reduce inflammation”].
	De Taboada discloses after a user experiences a stroke (a condition related to blood flow to the brain), there are secondary destructive mechanisms that result in nerve damage and that these secondary mechanisms include cytokines and inflammation (understood to occur in the brain) [see para 101… “Primary destructive events include disease processes or physical injury or insult, including stroke” and “Secondary destructive mechanisms include any mechanism that leads to the generation and release of neurotoxic molecules, including apoptosis, depletion of cellular energy stores because of changes in mitochondrial membrane permeability, release or failure in the reuptake of excessive glutamate, reperfusion injury, and activity of cytokines and inflammation.”] in the analogous art of therapeutic treatment of the brain [see abstract… “The therapeutic treatment method includes irradiating at least a portion of a patient's brain with light and applying a non-light energy to the at least a portion of the patient's brain.”] 
Westlund discloses that by placing an implant device around specific areas of the body, both the vagus nerve and phrenic nerve can be stimulated by the same device [Col. 4 lines 32-40… “When implanted in the internal jugular vein 60, the lead may be configured to stimulate the vagus nerve as well as or instead of the phrenic nerve.”] in the analogous art of implant devices that apply electrical therapy [see abstract… “A medical electrical lead and methods of implanting medical electrical leads in lumens”].
Boveja discloses that reducing the hardware components implant in the body provides the advantages of greater patient comfort and a reduction of chances of the The hardware components implanted in the body are much less.  This is advantageous for the patient in terms of patient comfort, and it decreases the chances of the hardware getting infected in the body.”] in the analogous art of implanted electric therapy [see abstract… “The implanted lead receiver comprises a secondary coil and at least one electrode in contact with a cranial nerve.”].
	Since a patient undergoing a form of respiratory help via stimulating a nerve controlling a respiratory muscle is susceptible to stroke as taught by Yun, and De Taboada discloses that inflammation in the brain leads to additional nerve death, it would have been obvious to one having ordinary skill in the time the invention was filed to modify Yun to measure and monitor inflammation and include a feedback system that modulates the vagus nerve to decrease inflammation similar to that of Kornet and specifically around the brain as this will help to mitigate damage of a user who is susceptible to strokes and the inflammation that occurs with strokes.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Yun in view of Kornet in view of De Taboada by configuring both Yun in view of Kornet in view of De Taboada’s two stimulators by using only one stimulator configured to stimulate both the vagus and phrenic nerves similarly to that disclosed by Westlund because this will reduce the hardware components placed inside the body which as taught by Boveja this reduction will lead to greater patient comfort and less chance of infection.

Dependent claims: 

Yun in view of Kornet in view of De Taboada in view of Westlund in view of Boveja discloses the invention substantially as claimed including all the limitations of claim 26 which includes a first stimulator and stimulating a first and second nerve.
However, Yun in view of Kornet in view of De Taboada fails to disclose the first stimulator stimulating a third nerve as recited by claim 27.
It would have been obvious to one having ordinary skill at the time the invention was filed to further modify Yun in view of Kornet in view of De Taboada in view of Westlund in view of Boveja by stimulating a third nerve by a first stimulator as this is a duplication of steps which has been deemed by the courts, absent unexpected results to be an obvious modification [see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)]

Regarding Claim 28: see claim 1 of Yun [see “electrically stimulating: (a) cardiac tissue in said subject;  and (b) diaphragm tissue in said subject;  in a manner effective to produce respiratory sinus arrhythmia in said subject.”] which discloses coordinating multiple physiological responses to help coordinate respiration and heart rate. As discussed in rejection to claim 26 above, the nerves are stimulated. This coordination of stimulation is interpreted as a form of synchrony. 

Regarding Claims 29-30, Claim 1 of Yun [see “electrically stimulating: (a) cardiac tissue in said subject;  and (b) diaphragm tissue in said subject;  in a manner effective to produce respiratory sinus arrhythmia in said subject.”] Discloses coordinating multiple 


Regarding Claim 34, see rejection to claim 26 which discloses the first nerve as being a phrenic nerve and the second nerve as being a vagus nerve.

Regarding Claim 35, para 21 of Yun [ “In addition to direct stimulation of the diaphragm, the electrical stimulation of the diaphragm can occur by stimulating the phrenic nerve to control breathing.”] discloses the stimulating the diaphragm.



Claims 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yun in view of Kornet in view of De Taboada in view of Westlund in view of Boveja as applied to claim 26 above, and further in view of Penner.

Yun in view of Kornet in view of De Taboada in view of Westlund in view of Boveja discloses the invention substantially as claimed including all the limitations of claim 26 respectively. 

Penner discloses that ventilation is known to be used in combination with nerve stimulation to help stimulate respiratory muscles thereby improving respiration in the analogous art of respiratory therapy using stimulation of nerves [see para 43... “The devices and methods described herein may also be used to provide ventilation assistance therapy by delivering diaphragm stimulation signals alone, or in combination with other ventilation assistance therapies, such as mechanical ventilation.’’ And abstract... “Medical devices, systems, and methods are provided for providing respiratory therapy by electrically stimulating the phrenic nerves and/or the thoracic diaphragm.’’] 
Since ventilation/ the inclusion of a ventilator is known to be used in combination with nerve stimulation to help improve the respiration of a user as taught by Penner, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Yun in view of Kornet in view of De Taboada in view of Westlund in view of Boveja to include a mechanical ventilator/ ventilation similarly to that disclosed by Penner as this provides a greater range / combination of possible treatments to help improve respiration. With respect to claim 32, this recites ventilation by a mechanical ventilator. With respect to claim 33, para 34 of Yun [see “an alternative to direct pacing of the heart is to stimulate the vagus nerve (or only the cardiac branch of the vagus nerve) or the sympathetic nerve system to control the beat rate of the subject's heart. This causes a short duration change of heart rate, and should be timed for delivery during inspiration or expiration."] makes it clear that Yun in view of Kornet in view of De .


Claims 37-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yun in view of Kornet in view of De Taboada in view of in view of Westlund in view of Boveja as applied to claim 26 above, and further in view of Puskas et al (US 20030074039) hereafter known as Puskas.
Yun in view of Kornet in view of De Taboada in view of Westlund in view of Boveja discloses the invention substantially as claimed including all the limitations of claims 26 and 39 above. Additionally Yun in view of Kornet in view of De Taboada in view of Westlund in view of Boveja discloses multiple electrodes [see element 125 and para 22 of Yun… “The one or more electrodes 125 may include both sensing and stimulation electrodes.”] and stimulating the phrenic and vagus nerves [see Fig. 2 element 130… and para 22 of Yun “A subject 105 is implanted with a programmable stimulation and sensing device 130 that is coupled to one or more electrodes 125 in contact with the diaphragm 120.  The one or more electrodes 125 may include both sensing and stimulation electrodes.” And see para 34 of Yun… “In some embodiments, an alternative to direct pacing of the heart is to stimulate the vagus nerve (or only the cardiac branch of the vagus nerve) or the sympathetic nerve system to control the beat rate of the subject's heart.”]

Puskas discloses a catheter with multiple electrodes [see abstract “The present invention further provides embodiments of catheter and tube electrode devices that incorporate expanding electrodes intended to contact the interior walls of blood vessels or anatomic structures in which the electrode devices are implanted.” And see para 81 “In the circumferential electrode embodiment shown in FIG. 3C, non-conductive ribs 205 support electrically exposed electrodes 206 circumferentially disposed thereon.”] that are intravenous (ie placed in blood vessels) [see para 71…. “intravenous catheters having a distally disposed electrode means that can be expanded in the internal jugular vein so as to press up against the internal wall of the internal jugular vein and force contact between an electrode and the blood vessel wall.”] that provides a noninvasive stimulation of nerves in the analogous art of nerve stimulation [see abstract… “The present invention also provides cutaneous array electrodes that may be used non-invasively to stimulate the vagus nerve.”]
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Yun in view of Kornet in view of De Taboada in view of Westlund in view of Boveja by changing the implantable stimulator with a catheter stimulator with multiple electrodes and positioned in the blood vessels similarly to that disclosed by Puskas as this configuration / placement of electrodes can replace an 


Claims 42-44 and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yun in view of Scheiner et al (US 20110224750) hereafter known as Scheiner.

Independent claims:
Claim 42:
Yun discloses:
A method for treating a subject [see abstract… “Methods and devices for producing respiratory sinus arrhythmia in a subject are provided.”], comprising:
stimulating a first nerve or second nerve with a stimulator to assist or cause contraction of a respiratory muscle in the subject [see Fig. 2 element 130 and para 22 “A subject 105 is implanted with a programmable stimulation and sensing device 130 that is coupled to one or more electrodes 125 in contact with the diaphragm 120.  The one or more electrodes 125 may include both sensing and stimulation electrodes.” And see para 21… “In addition to direct stimulation of the diaphragm, the electrical stimulation of the diaphragm can occur by stimulating the phrenic nerve to control breathing.” And see para 34… “an alternative to direct pacing of the heart is to stimulate the vagus nerve (or only the cardiac branch of the vagus nerve) or the sympathetic nerve system to control the beat rate of the subject's heart.” A phrenic nerve and a vagus nerve are a first and second nerve respectively.];
Both the diaphragmatic stimulation and the cardiac pacing can be programmed using a "respiratory parameter".  By "respiratory parameter" is meant a parameter that reflects respiratory function, which can be used to modify the cardiac pacing rate in order to recreate respiratory sinus arrhythmia.  The "respiratory parameter" can be derived from data that is sensed, or it can be a respiratory rate chosen in order to implement therapy.” And see para 33… “In some embodiments diaphragm stimulation is accomplished primarily at night, or while the subject is sleeping.” Based on these sections, Yun describes determining a stimulation parameter from respiratory parameters and whether the person is sleeping or not. Consciousness/unconsciousness is a condition of a brain.]
stimulating at least one of the first nerve and a second nerve based on the stimulation parameter [see Fig. 2 element 130 which is a stimulator and para 22 “A subject 105 is implanted with a programmable stimulation and sensing device 130 that is coupled to one or more electrodes 125 in contact with the diaphragm 120.  The one or more electrodes 125 may include both sensing and stimulation electrodes.” And see para 34… “In some embodiments, an alternative to direct pacing of the heart is to stimulate the vagus nerve (or only the cardiac branch of the vagus nerve) or the sympathetic nerve system to control the beat rate of the subject's heart.”]
However, while Yun discloses generating a stimulation parameter and stimulating the first nerve and second nerve based on the stimulation parameter, Yun doesn’t disclose “quantifying vagus nerve activity in the subject, wherein the quantification of vagus nerve activity is obtained by testing heart blood flow, testing peripheral blood 
Scheiner discloses measuring catecholamines (which are understood to be inflammation makers found in blood plasma) to measure the effect and provide feedback of stimulation to a vagus nerve [see para 36…. “In other examples, venous biomarker sensors configured to sense, e.g., inflammation markers or catecholamines may be used to measure the effect of the stimulation and provide feedback to IMD 16.” And para 15… “In general, this disclosure is directed toward techniques that involve dosing vagal nerve stimulation therapy (VNS) in synchronization with transient effects”] in the analogous art of electrical stimulating implant devices [see para 2… “The present disclosure relates to medical devices and, more particularly, medical devices that deliver electrical stimulation therapy.”] and adjust therapy based on the feedback [see para 71… “Various physiological signals may be observed to measure the efficacy of the test stimulation, and thereby adjust the therapy.”]
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Yun by collecting catecholamines (ie “quantifying vagus nerve activity in the subject, wherein the quantification of vagus nerve activity is obtained by testing heart blood flow, testing peripheral blood flow, testing blood pressure, imaging, or assessing inflammation or pain-related molecules in blood of the subject”) to obtain feedback and adjust stimulation based on this feedback (ie  “generating a stimulation parameter based on the quantification of vagus nerve activity 


Claim 46:
Yun discloses
A system [see Fig. 2] comprising:
a first nerve stimulator configured to stimulate either a first and/or second nerve , wherein stimulation of the first nerve assists or causes contraction of a respiratory muscle in the subject [see Fig. 2 element 130 and para 22… “A subject 105 is implanted with a programmable stimulation and sensing device 130 that is coupled to one or more electrodes 125 in contact with the diaphragm 120.  The one or more electrodes 125 may include both sensing and stimulation electrodes.” And see para 21… “In addition to direct stimulation of the diaphragm, the electrical stimulation of the diaphragm can occur by stimulating the phrenic nerve to control breathing.” And see para 34… “an alternative to direct pacing of the heart is to stimulate the vagus nerve (or only the cardiac branch of the vagus nerve) or the sympathetic nerve system to control the beat rate of the subject's heart.” Either or both the vagus nerve and phrenic nerves are stimulated. Also, the diaphragm is a respiratory muscle. A phrenic nerve and a vagus nerve are a first and second nerve respectively] and;
a processor [see Fig. 2 element 140… “the programmer” is a processor]  configured to:
Both the diaphragmatic stimulation and the cardiac pacing can be programmed using a "respiratory parameter".  By "respiratory parameter" is meant a parameter that reflects respiratory function, which can be used to modify the cardiac pacing rate in order to recreate respiratory sinus arrhythmia.  The "respiratory parameter" can be derived from data that is sensed, or it can be a respiratory rate chosen in order to implement therapy.” and para 59… “the programmer 140 by way of a data bus.  The ROM memory provides program instructions to the programmable diaphragm stimulating and sensing device 130. The device may be programmed to provide certain stimulation parameters such as pulse or burst morphology; frequency, pulse width, pulse amplitude, duration and a threshold or trigger to determine when to stimulate.” Based on these sections respiratory parameters are understood to be used by the programmer (ie the processor) to generate stimulation parameters And see para 33… “In some embodiments diaphragm stimulation is accomplished primarily at night, or while the subject is sleeping.” Based on these sections, Yun describes determining a stimulation parameter based on respiratory parameters. However, this stimulation parameter is obtained only while the person is sleeping (ie unconscious). Consciousness/ unconsciousness is a condition of a brain],
wherein the stimulation parameter includes a stimulation charge, a frequency of pulses within a stimulation train, or a breath rate [see para 36… “The energy applied by the device 130 may be adjusted by selection of the amplitude, frequency, pulse width, and duration of the series of pulses or stimulus waveform applied by the device 130”, which recites at the very least a frequency of pulses within a stimulation train]

Scheiner discloses measuring catecholamines (which are understood to be inflammation makers found in blood plasma) to measure the effect and provide feedback of stimulation to a vagus nerve [see para 36…. “In other examples, venous biomarker sensors configured to sense, e.g., inflammation markers or catecholamines may be used to measure the effect of the stimulation and provide feedback to IMD 16.” And para 15… “In general, this disclosure is directed toward techniques that involve dosing vagal nerve stimulation therapy (VNS) in synchronization with transient effects”] in the analogous art of electrical stimulating implant devices [see para 2… “The present disclosure relates to medical devices and, more particularly, medical devices that deliver electrical stimulation therapy.”] and adjust therapy based on the feedback [see para 71… “Various physiological signals may be observed to measure the efficacy of the test stimulation, and thereby adjust the therapy.”]
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Yun by collecting catecholamines (ie “quantifying vagus nerve activity in the subject, wherein the quantification of vagus nerve activity is assessing inflammation or pain-related molecules in blood of the subject”) to obtain feedback and adjust stimulation based on this feedback (ie  “generating a stimulation parameter based on the quantification of vagus nerve activity similarly”) to that disclosed by Scheiner as this will help determine the effectiveness of the treatment and adjust the treatment as needed.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Yun in view of Terry by including a second nerve stimulator configured to stimulate a second nerve (ie the vagus nerve) based on a stimulation parameter since this is a duplication of parts which has been deemed by the courts, absent unexpected results to be an obvious modification [see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)].

Dependent claims:
Regarding Claims 43-44, see rejection to claim 42 which disclose these limitations.

Claims 48-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yun in view of Terry as applied to claims 1 above, and in further view of De Taboada in view of Scheiner.
Yun in view of Terry discloses the invention substantially as claimed including all the limitations of claim 1 and wherein the predetermined stimulation parameter includes a stimulation charge, a frequency of pulses within a stimulation train, or a breath rate [see para 36 of Yun… “The energy applied by the device 130 may be adjusted by selection of the amplitude, frequency, pulse width, and duration of the series of pulses or stimulus waveform applied by the device 130”, which recites at the very least a frequency of pulses within a stimulation train].  Yun also discloses that people with disordered breathing (a feature addressed by Yun) can contribute to strokes [see para 68… “Furthermore, disordered breathing may contribute to a number of adverse cardiovascular outcomes such as hypertension, stroke”]. Thus, Yun discloses that a user of the device is susceptible to a stroke.
Additionally, Yun in view of Terry discloses stimulating a Vagus nerve [see rejection to claim 1 which discusses stimulating the vagus nerve] to treat inflammation diseases and diseases of the brain [see para 70 of Yun… “Diseases or symptoms that can be treated with the subject methods include”… “inflammatory diseases”…“neurological disorders, diseases of the brain including seizure disorders, diseases of the nervous system”]
However, Yun in view of Terry fails to disclose  “prior to determining the condition of the brain, stimulating the nerve based on a pre-determined stimulation parameter” as recited by claim 48 and fails to disclose “wherein the pre-determined stimulation parameter includes a stimulation charge, a frequency of pulses within a stimulation train, or a breath rate, and is different than the stimulation parameter determined based on the condition of the brain” as recited by claim 49. 
De Taboada discloses after a user experiences a stroke, there are secondary destructive mechanisms that result in nerve damage and that this secondary mechanisms include cytokines and inflammation [see para 101… “Primary destructive events include disease processes or physical injury or insult, including stroke” and Secondary destructive mechanisms include any mechanism that leads to the generation and release of neurotoxic molecules, including apoptosis, depletion of cellular energy stores because of changes in mitochondrial membrane permeability, release or failure in the reuptake of excessive glutamate, reperfusion injury, and activity of cytokines and inflammation.”] in the analogous art of therapeutic treatment of the brain [see abstract… “The therapeutic treatment method includes irradiating at least a portion of a patient's brain with light and applying a non-light energy to the at least a portion of the patient's brain.”]
Scheiner discloses measuring inflammation markers (ie determining a condition of the brain) to measure the effect and provide feedback of stimulation to a vagus nerve [see para 36…. “In other examples, venous biomarker sensors configured to sense, e.g., inflammation markers or catecholamines may be used to measure the effect of the stimulation and provide feedback to IMD 16.” And para 15… “In general, this disclosure is directed toward techniques that involve dosing vagal nerve stimulation therapy (VNS) in synchronization with transient effects”] in the analogous art of electrical stimulating implant devices [see para 2… “The present disclosure relates to medical devices and, more particularly, medical devices that deliver electrical stimulation therapy.”] and adjust therapy (ie based on the feedback [see para 71… “Various physiological signals may be observed to measure the efficacy of the test stimulation, and thereby adjust the therapy.”].
	Since a patient undergoing a form of respiratory help via stimulating a nerve controlling a respiratory muscle is susceptible to stroke as taught by Yun, and De Taboada discloses that strokes often causes inflammation in the brain with this 


 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIAN X LUKJAN whose telephone number is (571)270-7305. The examiner can normally be reached Monday - Friday 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



SEBASTIAN X LUKJAN
/SXL/Examiner, Art Unit 3792


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792